         Case 1:18-cv-05831-PAE Document 126 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                       Plaintiff,                       18 Civ. 5831 (PAE)
                        -v-
                                                                              ORDER
 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT,
 And THE ROBERT HIRT AND TRACEY
 NAJARIAN HIRT REVOCABLE LIVING
 TRUST,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received competing proposals regarding the remaining dates for discovery

in this case. See Dkts. 124, (“Def. Ltr.”), 125 (“Pl. Ltr.”), 124-1 (“Def. Proposal”), 125-12 (“Pl.

Proposal”). For the following reasons, the Court adopts plaintiff’s proposal.

       First, the parties dispute the propriety of the additional fact discovery proposed by

defendants. Even so, both proposals provide for such requests to be made by November 30,

2020. See Def. Proposal; Pl. Proposal. Plaintiff’s proposed schedule, however, builds in a short

briefing schedule for any disputes relating to those requests. Pl. Proposal. The Court has

previously expressed skepticism that the addition of alter-ego claims calls for new depositions.

See Dkt. 120 at 29. And the parties’ prior representations to the Court did not contemplate any

additional written discovery after the Court’s decision on plaintiff’s motion for leave to amend.

See Dkt. 118 at 1–2 (contemplating additional depositions but no further written discovery within

the 28-day window for completing fact discovery). Accordingly, if disputes persist, the Court

would benefit from the parties’ views on the usefulness and scope of any such discovery.
         Case 1:18-cv-05831-PAE Document 126 Filed 11/25/20 Page 2 of 2




       Second, the parties dispute whether defendants should be permitted to take the previously

scheduled deposition of a representative from the Ohio Department of Insurance (“ODI”).

Plaintiff contends that the deposition should not be permitted because the Court’s prior

scheduling order contemplated it taking place by October 16, 2020, and defendants did not seek

an extension of time to do so until after that date. Pl. Ltr. at 2–3. Although the parties should

have sought an extension of that deadline before it passed, the scheduling order setting that

deadline allowed changes thereto “as necessary to address any unforeseen circumstances then

presented that are not currently within the parties’ contemplation.” See Dkt. 119. Here, the

ODI’s refusal to participate in the deposition at issue so qualifies, and the Court will not preclude

defendants from pursuing that deposition solely because of the untimely request for an extension

to do so.1 Even so, plaintiff’s proposed schedule contemplates the ODI deposition taking place

by December 17, 2020, or later if the Court so orders. Accordingly, the Court does not view

adopting plaintiff’s proposed schedule as precluding defendants, at this point, from pursuing the

deposition of an ODI representative.

       The Court will enter the revised schedule by separate order.

       SO ORDERED.


                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: November 25, 2020
       New York, New York




1
  The Court here expresses no opinion on the merits of the ODI’s motion to quash the subpoena
regarding that deposition, which it intends to address promptly once the matter is transferred to
this District and the Court’s docket.

                                                 2
